Memorandum by *884the Court. Claimant appeals from a decision of the Unemployment Insurance Appeal Board denying her benefits on the ground that without good cause she refused employment for which she was reasonably fitted by training and experience (Labor Law, § 503, subd. 2). The existence of “good canse” is factual and the determination of the board on this question if supported by substantial evidence is final. (Labor Law, § 623; Matter of Lipschitz [Lubin], 7 A D 2d 777; Matter of Fiol [Corsi], 305 N. Y. 264.) Claimant, a legal secretary, refused proffered employment of one day’s duration although such would have been acceptable had it been for longer than a single day. The condition which claimant imposed as a prerequisite to her acceptance of the employment was not justifiable. (Matter of Krieger [Corsi], 279 App. Div. 681; Matter of Kotlowitz [Catherwood], 24 A D 2d 813.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Staley, Jr., JJ., concur.